
	
		I
		112th CONGRESS
		2d Session
		H. R. 6515
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Grimm introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To stop excessive toll hikes which harm our local
		  economies, small businesses, and hard working families.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Excessive Toll Hikes
			 Act.
		2.Prohibition on
			 excessive tollsSection 5307
			 of title 49, United States Code, is amended in subsection (c)(1), after
			 subparagraph (L), by inserting the following:
			
				(M)Has not raised
				the maximum tolls for any bridge or tunnel by more than ten percent during the
				previous five fiscal
				years.
				.
		
